CATES, Judge.
Under Code 1940, Title 15, Section 369, Jordan here seeks enlargement on bail pending trial. He was denied bail by the Circuit Court of Washington County wherein had been delivered an indictment accusing him of murder in the first degree.
We have reviewed the record and the evidence on the hearing below en banc, *675and on authority of Colvin v. State, 36 Ala. App. 104, 53 So.2d 99, and Smith v. Bridges, 1957, ante, p. 666, 92 So.2d 60, reverse the judgment and decree below.
It is ordered that appellant be admitted to bail upon recognizance in the amount of $5,000 upon sureties and in form to be approved by the Circuit Judge below or by the Sheriff of Washington County conformably with Code 1940, Title 15, Section 194, as amended.
Reversed and remanded with instructions.